ESTATE OF ALVIN THALHEIMER, RUTH B. ROSENBERG, SURVIVING EXECUTRIX, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, Respondent ESTATE OF HENRIETTA G. BLAUSTEIN, HILDA K. BLAUSTEIN AND RUTH B. ROSENBERG, SURVIVING EXECUTRICES, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, RespondentESTATE OF THALHEIMER v. COMMISSIONERDocket Nos 5684-69, 1661-70.United States Tax CourtT.C. Memo 1976-277; 1976 Tax Ct. Memo LEXIS 127; 35 T.C.M. (CCH) 1241; August 31, 1976, Filed; WITHDRAWN and VACATED September 2, 1976 *127 John S. McDaniel, Jr. and Lawrence A. Kaufman, for the petitioners.  Arnold E. Kaufman, for the respondent.  GOFFEGOFFE, Judge